Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Orange County (Patsalos, J.), imposed November 21, 1985, upon his conviction of criminal possession of a controlled substance in the second degree, upon his plea of guilty, the sentence being an indeterminate term of four years to life imprisonment.
Ordered that the sentence is affirmed.
At the change of plea proceeding, the court promised the defendant that it would impose a sentence of four years to life imprisonment but that if the Probation Department report was favorable, the sentence would be reduced to three years to life. Contrary to the defendant’s contention, the record indicates that at sentencing, the court sufficiently indicated why it had found the Probation Department report to be unfavorable. We find no basis for disturbing the court’s imposition of the promised sentence of four years to life. Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.